Case 8:21-cv-00559-JVS-ADS Document 20 Filed 06/15/21 Page 1 of 4 Page ID #:194



   1   GENE J. GOLDSMAN (SBN 76554)
       EVAN A. BLAIR (SBN 228364)
   2   LAW OFFICES OF GENE J. GOLSDMAN
       501 Civic Center Drive West
   3   Santa Ana, CA 92701
       Telephone: 714.541.3333
   4   Facsimile: 714.541-0456
       Email:      Gene@GJGlaw.com
   5               Evan@GJGlaw.com
   6   Attorneys for Plaintiff, Kimberley Endicott
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    KIMBERLEY ENDICOTT,                           Case No. 8:21-cv-00559-JVS-ADS
 12                   Plaintiff,                     PLAINTIFF KIMBERLEY
 13          v.                                      ENDICOTT MOTION REQUEST
                                                     FOR INTERNATIONAL JUDICIAL
 14    NATURAL WORLD SAFARIS,                        ASSISTANCE (LETTER
       LTD.; WILD FRONTIERS USA, INC.                ROGATORY) ON DEFENDANT,
 15    A/K/A WILD FRONTIERS                          WILD FRONTIERS
       ADVENTURE TRAVEL, DOES 1 to
 16    100,
                                                     [Concurrently Filed With The
 17                   Defendant.                     Declaration Of Evan A. Blair, Esq. In
                                                     Support Of Plaintiff, Kimberley
 18                                                  Endicott’s Status Of Service Of Summons
 19                                                  On Overseas Defendants And Request To
                                                     Continue The Court’s Scheduling
 20                                                  Conference Dated June 21, 2021]
 21                                                  Date:    June 21, 2021
                                                     Time:    8:30 a.m.
 22                                                  Judge:   Hon. James V. Selna
                                                     Court:   10 C
 23
 24                                                  Complaint filed: March 26, 2021
                                                     Scheduling Conference: June 21, 2021
 25
 26
 27
           PLAINTIFF KIMBERLEY ENDICOTT MOTION REQUEST FOR INTERNATIONAL
 28
              JUDICIAL ASSISTANCE (LETTER ROGATORY) ON DEFENDANT, WILD
                                       FRONTIERS
Case 8:21-cv-00559-JVS-ADS Document 20 Filed 06/15/21 Page 2 of 4 Page ID #:195



   1        Comes now, plaintiff, KIMBERLY ENDICOTT (“plaintiff”) who hereby
   2   requests the court for International Judicial Assistance by way of court order:
   3
                 REQUEST FOR INTERNATIONAL JUDICAL ASSISTANCE
   4
   5                                (LETTERS ROGATORY)
   6
             The United States District Court, The Central District Court of California,
   7
       presents its compliments to the appropriate judicial authority of South Africa, and
   8
       requests international judicial assistance to effect service of process to be used in a
   9
       civil proceeding before this court in the above captioned matter.
 10
 11           This court requests the assistance described herein as necessary in the
 12    interests of justice. The assistance requested is that the appropriate judicial of
 13    South Africa, and requests international judicial assistance to effect service of
 14    process to be used in a civil proceeding before this court in the above captioned
 15    matter.
 16
 17     This court requests the assistance described herein as necessary in the interest of

 18    justice. The assistance requested is that the appropriate judicial of South Africa

 19    effect service upon the below name defendants:

 20                                        Wild Frontiers
 21
 22                       122 Rena Road, Kyalami Agricultural Holdings

 23                                     Johannesburg, 1684
 24
 25                                         South Africa

 26              The documents to be served are listed as follows: summons in a civil
 27    action, declarations page, and Plaintiff Kimberley Endicott’s (“plaintiff”)
 28
                                            2
Case 8:21-cv-00559-JVS-ADS Document 20 Filed 06/15/21 Page 3 of 4 Page ID #:196



   1   complaint for Negligence, Battery, Assault, Intentional Infliction of emotional
   2   Distress, False Imprisonment, Negligent Contact, Breach of Contract, Fraudulent
   3   Concealment, and 28 U.S.C. § 1350 Alien Tort Claims Act.
   4
               This Request for Judicial Assistance is brought by the plaintiff, who states
   5
       that this is an action for Negligent Contact, Battery, Assault, Intentional Infliction
   6
       of Emotional Distress, False Imprisonment, Negligent Contact, Breach of
   7
       Contract, Fraudulent Concealment, 28 U.S.C. § 1350 Alien Tort Claims Act, in
   8
       relation to the kidnapping of the plaintiff while on safari in Uganda, operated by
   9
       Wild Frontiers.
 10
 11             This Request is made in accordance with the following state statute:
 12
                                       28 U.S. Code § 1781
 13
 14                                              and
 15
 16           Title 22 Foreign Relations, Chapter 1, Department of States, sec. 92.54 (on

 17    Letters Rogatory).

 18             This Court States that it shall provide similar assistance to the appropriate
 19    judicial Authority of South Africa.
 20
 21             This Court states that it shall provide similar assistance to the appropriate

 22    judicial authority of South Africa.

 23             This court states that it shall compel plaintiff to reimburse South Africa
 24    for the expenses it incurs in the execution of this International Judicial Assistance
 25    (Letter Rogatory). An order is sought by this court.
 26
 27
 28
                                             3
Case 8:21-cv-00559-JVS-ADS Document 20 Filed 06/15/21 Page 4 of 4 Page ID #:197



   1
   2
   3
   4
       Dated: June 11, 2021               LAW OFFICES OF GENE J. GOLDSMAN
   5
   6
                                          By:                    /s/
   7                                            GENE J. GOLDSMAN, ESQ.
                                                EVAN A. BLAIR, ESQ.
   8                                            Attorneys for Plaintiff
                                                KIMBERLEY ENDICOTT
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                      4
